Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 1 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 2 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 3 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 4 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 5 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 6 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 7 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 8 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document    Page 9 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 10 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 11 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 12 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 13 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 14 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 15 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 16 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 17 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 18 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 19 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 20 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 21 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 22 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 23 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 24 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 25 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 26 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 27 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 28 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 29 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 30 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 31 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 32 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 33 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 34 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 35 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 36 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 37 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 38 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 39 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 40 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 41 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 42 of 43
Case 4:20-bk-07875-SHG   Doc 30 Filed 08/12/20 Entered 08/12/20 13:30:00   Desc
                         Main Document   Page 43 of 43
